Per Curiam.

The practice of inserting only one real person in bail pieces, has generally obtained, but has passed because there has been no. opposition to it. It is requisite, if the plaintiff exacts it, that two real persons should become bail.*
But the sheriff stipulating to put in additional bail the motion was waived.
General Rule.
Sat ur BAY-
ORDERED, That on trials, one counsel only, on each side shall examine or cross examine a witness; and that two counsel only on each side shall hum up the evidence to the jury.